DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690).
Regarding claim 1, Shepherd teaches an improved vacuum bag (Col. 1, Lines 6-7). The vacuum bag is formed from a non-porous material with a three-dimensional pattern having a plurality of interconnected channels (Col. 2, Lines 56-61). The bags may be formed from a polyimide (Col. 5, Line 2). The vacuum bags may be used to form/cure composites with a plurality of fiber reinforced layers (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3). 
Bannink teaches repairing lightning systems for aircrafts (Col. 1, Lines 12-16). The systems include a structure having a hole which is covered by a dielectric layer and is then subsequently covered by a metal-plated graphite fabric in order to cure an adhesive placed into the hole (Col. 3, Line 61-Col. 4, Line 24). The dielectric layer may also be formed from other materials including Kapton (Col. 4, Lines 19-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd which are formed from polyimide materials and are used to assist in the curing of fiber reinforced composites such that the polyimide is Kapton as taught by Bannink which is used as a dielectric layer in order to assist in the curing a fiber reinforced composites.
Shepherd is silent with respect to a coating formed as an exterior surface of the film, wherein the coating is made of an electrically-conductive material.
Coxon teaches methods of forming composite layups (Pg. 1, Paragraph [0010]). The methods include applying a release film over a composite stack and applying heat to the release film in order to cure the composite stack (Pg. 2, Paragraph [0012]; Pg. 3, Paragraph [0027]; Pg. 4, Paragraph [0040]; Fig. 1). 
Huang teaches customized heating elements which are used for repairing mold defects in composite materials (Pg. 1, Paragraph [0002]). The molding repair method includes a polymer matrix with at least one reinforcing filler (PG. 4, Paragraph [0053]). An electrically conductive layer may be provided in the form of a thermoset polymer with an electrically conductive filler distributed therein in which the electrically conductive filler may be particles of carbon or graphene (Pg. 5, Paragraphs [0063]-[0064]). This electrically conductive layer may be spray coated on a surface and provides uniform heating on the surface to be repaired (Pg. 7, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bag of Shepherd, which is used in the process of curing composites, such that the vacuum bag further includes the electrically conductive layer of Huang which includes a thermoset polymer with an electrically conductive filler in order to uniformly apply heat from the heating blanket to the rework area. 
Regarding claim 2, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. As discussed above, the electrically conductive layer is provided in order to uniformly apply heat from the heating blanket to the surrogate patch and the rework area (“wherein resistivity and layer thickness of the electrically conductive material allows the use of the electric current to heat the film”).
Regarding claim 3, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. As discussed above, Huang teaches the electrically conductive filler as being carbon or graphene particles (“metal powder or graphite powder”).
Regarding claims 5-6, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. 
Shepherd is silent with respect to the thickness of the vacuum bag being 50 to 100 microns. Shepherd is also silent with respect to the depths of the three-dimensional patterns being from 0.01 to 0.5 mm.
However, as discussed above, Shepherd teaches the use of the vacuum bags in the formation/curing a composite layups (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3). The patterns allow for air to be evacuating during the curing process preventing air pockets and wrinkles (Col. 2, Lines 30-33). Similarly, applicant’s invention is directed towards a film for aircraft repair which reaches temperatures of up to 400°C (PGPUB, Pg. 1, Paragraph [0009]). Similarly, the embossments of applicant’s inventions allow for a pressure differential (PGPUB, Pg. 1, Paragraph [0011]). As such, the vacuum bags of Shepherd and the instantly claimed films are directed towards the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the vacuum bags and the depths of the three-dimensional patterns of Shepherd in order to efficiently remove air during curing processes preventing air pockets and wrinkles.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three-dimensional patterns and thicknesses of the vacuum bags of Shepherd such that they have a depth in the range of 0.01 to 0.5 mm and a thickness of 50 to 100 microns in order to prevent wrinkles from forming during the curing of composites. 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690) as applied to claim 1 above, and further in view of McCormack et al. (US 2002/0106522).
Regarding claims 7 and 9-11, Shepherd teaches the vacuum bags as discussed above with respect to claim 1. 
Shepherd is silent with respect to the vacuum bag having a material with release properties, as required by claim 7, that layer being on an opposite side of the vacuum bag than the electrically conductive coating, as required by claim 10, and that material being a plasma coating, as required by claims 9 and 11. 
Shepherd does appreciate a release sheet being placed between the vacuum bag and the composite layup (Col. 8, Lines 51-54; Fig. 4). Shepherd additionally teaches the vacuum bags as being reusable (Col. 8, Lines 4-15).
McCormack teaches flexible circuit structures (Pg. 1, Paragraph [0002]). The structures include a plasma coating in order to lower the peel strength of any film in contact with the plasma coated surface (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd such that they further include a plasma coating taught by McCormack to lower the peel strength of the vacuum bag such that the bag may be easily removed and reused. 

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690).
Regarding claim 22, Shepherd teaches an improved vacuum bag (Col. 1, Lines 6-7). The vacuum bag is formed from a non-porous material with a three-dimensional pattern having a plurality of interconnected channels (Col. 2, Lines 56-61). The bags may be formed from a polyimide (Col. 5, Line 2). The vacuum bags may be used to form/cure composites with a plurality of fiber reinforced layers (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3).
Shepherd further teaches a vacuum system utilizing the vacuum bags (Fig. 3). The system includes the vacuum bags (“vacuum film”), a high temperature sealing tape around the perimeter of the lay-up assuring an air tight seal (“a sealant provided about an entire periphery of a damaged portion of the aircraft component to seal the vacuum film over the damaged portion”) and a vacuum application port facilitating the removal of air (“a vacuum hose connected to the vacuum film and configured to apply a vacuum within the damaged portion of the aircraft component to press the vacuum film against prepreg plies arranged within the damaged portion”) (Col. 8, Line 55-Col. 9, Line 11).
Bannink teaches repairing lightning systems for aircrafts (Col. 1, Lines 12-16). The systems include a structure having a hole which is covered by a dielectric layer and is then subsequently covered by a metal-plated graphite fabric in order to cure an adhesive placed into the hole (Col. 3, Line 61-Col. 4, Line 24). The dielectric layer may also be formed from other materials including Kapton (Col. 4, Lines 19-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd which are formed from polyimide materials and are used to assist in the curing of fiber reinforced composites such that the polyimide is Kapton as taught by Bannink which is used as a dielectric layer in order to assist in the curing a fiber reinforced composites.
Shepherd is silent with respect to a coating formed as an exterior surface of the film, wherein the coating is made of an electrically-conductive material.
Coxon teaches methods of forming composite layups (Pg. 1, Paragraph [0010]). The methods include applying a release film over a composite stack and applying heat to the release film in order to cure the composite stack (Pg. 2, Paragraph [0012]; Pg. 3, Paragraph [0027]; Pg. 4, Paragraph [0040]; Fig. 1). 
Huang teaches customized heating elements which are used for repairing mold defects in composite materials (Pg. 1, Paragraph [0002]). The molding repair method includes a polymer matrix with at least one reinforcing filler (PG. 4, Paragraph [0053]). An electrically conductive layer may be provided in the form of a thermoset polymer with an electrically conductive filler distributed therein in which the electrically conductive filler may be particles of carbon or graphene (Pg. 5, Paragraphs [0063]-[0064]). This electrically conductive layer may be spray coated on a surface and provides uniform heating on the surface to be repaired (Pg. 7, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bag of Shepherd, which is used in the process of curing composites, such that the vacuum bag further includes the electrically conductive layer of Huang which includes a thermoset polymer with an electrically conductive filler in order to uniformly apply heat from the heating blanket to the rework area. 
Regarding claim 23, Shepherd teaches the vacuum bags and systems as discussed above with respect to claim 1. As discussed above, the electrically conductive layer is provided in order to uniformly apply heat from the heating blanket to the surrogate patch and the rework area (“wherein resistivity and layer thickness of the electrically conductive material allows the use of the electric current to heat the film”).
Regarding claim 24, Shepherd teaches the vacuum bags and systems as discussed above with respect to claim 1. As discussed above, Huang teaches the electrically conductive filler as being carbon or graphene particles (“metal powder or graphite powder”).
Regarding claims 25-26, Shepherd teaches the vacuum bags and systems as discussed above with respect to claim 1. 
Shepherd is silent with respect to the thickness of the vacuum bag being 50 to 100 microns. Shepherd is also silent with respect to the depths of the three-dimensional patterns being from 0.01 to 0.5 mm.
However, as discussed above, Shepherd teaches the use of the vacuum bags in the formation/curing a composite layups (Col. 2, Line 63-Col. 3, Line 2; Col. 8, Lines 55-64; Fig. 3). The patterns allow for air to be evacuating during the curing process preventing air pockets and wrinkles (Col. 2, Lines 30-33). Similarly, applicant’s invention is directed towards a film for aircraft repair which reaches temperatures of up to 400°C (PGPUB, Pg. 1, Paragraph [0009]). Similarly, the embossments of applicant’s inventions allow for a pressure differential (PGPUB, Pg. 1, Paragraph [0011]). As such, the vacuum bags of Shepherd and the instantly claimed films are directed towards the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the vacuum bags and the depths of the three-dimensional patterns of Shepherd in order to efficiently remove air during curing processes preventing air pockets and wrinkles.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three-dimensional patterns and thicknesses of the vacuum bags of Shepherd such that they have a depth in the range of 0.01 to 0.5 mm and a thickness of 50 to 100 microns in order to prevent wrinkles from forming during the curing of composites. 

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 5,129,813) in view of Bannink, Jr. et al. (US 4,912,594), Coxon et al. (US 2016/0082710) and Huang et al. (US 2018/0361690) as applied to claim 1 above, and further in view of McCormack et al. (US 2002/0106522).
Regarding claims 27-30, Shepherd teaches the vacuum bags and systems as discussed above with respect to claim 1. 
Shepherd is silent with respect to the vacuum bag having a material with release properties, as required by claim 7, that layer being on an opposite side of the vacuum bag than the electrically conductive coating, as required by claim 10, and that material being a plasma coating, as required by claims 9 and 11. 
Shepherd does appreciate a release sheet being placed between the vacuum bag and the composite layup (Col. 8, Lines 51-54; Fig. 4). Shepherd additionally teaches the vacuum bags as being reusable (Col. 8, Lines 4-15).
McCormack teaches flexible circuit structures (Pg. 1, Paragraph [0002]). The structures include a plasma coating in order to lower the peel strength of any film in contact with the plasma coated surface (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the vacuum bags of Shepherd such that they further include a plasma coating taught by McCormack to lower the peel strength of the vacuum bag such that the bag may be easily removed and reused. 

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
On pages 5-8, applicant argues that the combination of Shepherd, Bannink, Coxon and Huang is not proper and fails to teach each limitation of claim 1. Applicant argues this such that the replacement of a polyimide with a Kapton material is not proper such that Kapton tapes are made with a silicon adhesive and the inclusion of a silicon adhesive would defeat the purpose of the vacuum bags of Shepherd which is required to slide over the enclosed layup upon the application of a vacuum. Applicant further argues that the combination of Shepherd in view of Coxon and Huang is improper such that Coxon is not applied to the obviousness statement in the rejection of claim 1 and Huang fails to teach an electrically conductive coating formed as an exterior surface of the film such that the electrically conductive coating is sandwiched between two thermoset polymer layers or may be spray coated onto a part surface. 
The examiner first notes that the rejection does not reference Kapton tapes in the rejection of claim 1. The Kapton tapes identified by applicant appears to be a layer of Kapton polyimide films with an adhesive applied to form a tape. However, this is not taught Bannink. Instead, Bannink teaches the dielectric layer being made from Kapton, which, as noted by the applicant, is a polyimide film (Col. 4, Lines 19-24). Shepherd appreciates the use of polyimides for the vacuum bags as well (Col. 5, Line 2). As such, the examiner contends that the combination of Shepherd in view of Bannink is proper such that both teach the use of polyimide films in the use of repairing aircraft materials and one of ordinary skill in the art would appreciate the polyimide of Shepherd being a Kapton material as taught by Bannink. 
With respect to the combination of Shepherd in view of Coxon and Huang, the examiner first notes that although Huang was relied upon in order to teach the inclusion of an electrically conductive material coating, Coxon teaches applying a layer of material over a composite stack and applying heat to that film in order to cure the composite layup in a similar manner to the systems of Shepherd. This is referenced on pages 4-5 in the previous rejection dated 6/3/2022. As such, now Shepherd in view of Coxon teach the repair and curing of a composite layup through the application of heat. However, the combination is still silent with respect to the electrically conductive material coating being an external layer. To which the rejection turns to Huang, which teaches an electrically conductive layer formed by the combination of a thermosetting polymer with an electrically conductive filler which may be spray coated onto a surface to be repaired by the application of heat (See Pg. 5, Paragraphs [0063]-[0064]; Pg. 7, Paragraph [0078]). This coating is necessary in order to provide uniform heating on uneven surfaces (Pg. 7, Paragraph [0078]). As such, it would have been obvious to one of ordinary skill to spray coat this coating of Huang to the uneven structure of the vacuum bags of Shepherd in order to uniformly apply heat to the vacuum bag in order to cure the composite layups as taught by both Shepherd and Coxon. Additionally, one of ordinary skill would appreciate that the spray coating of this electrically conductive coating onto the vacuum bags of Shepherd would result in the coating being “formed as an exterior surface.” 
Ultimately, the examiner contends that the combination of Shepherd with Bannink teaches the vacuum bags consisting essentially of Kapton and the combination of Shepherd with Coxon and Huang teaches the application of an electrically conductive coating formed as an exterior surface of the vacuum bags. As such, the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783